Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/12/2019, 3/03/2020 and 5/06/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Shirane et al. (US 2017/0322586 A1).
Shirane discloses an operation device for a vehicle in which an in-vehicle device is controlled in accordance with an operation amount of an input unit which is manually operated by a driver, the operation device comprising: an operation unit (2) that is displacable along a predetermined operation trajectory (see Fig. 1) by a manual operation of a driver; a displacement speed detection unit (9) that detects a displacement speed of the operation unit (Paragraph [0076]); a reaction force application unit (4, 10) that applies an operation reaction force to the operation unit for each predetermined operation amount of the operation unit (Paragraph [0077]); and a control unit (5) that controls an operation reaction force applied by the reaction force application unit, wherein: the control unit changes the operation reaction force in accordance with a displacement speed that is detected by the displacement speed detection unit (Paragraph [0079]); wherein the control unit changes the operation reaction force in accordance with a displacement speed that is detected by the displacement speed detection unit so that a load that acts on a driver at a time of operating the operation unit becomes constant (Paragraph [0079]); wherein the larger a displacement speed detected by the displacement speed detection unit is, the more the control unit increases the operation reaction force (Paragraph [0079]); further comprising a memory (7) that stores an operation unit viscosity characteristic that has been set with an operation reaction force applied to the operation unit and a displacement speed of the operation unit as parameters, wherein: the control unit changes the operation reaction force so that a load that acts on a driver at a time of operating the operation unit, which is determined by the operation unit viscosity characteristic and a muscle viscosity characteristic of a driver, becomes constant (Paragraphs [0079], [0083], [0094]-[0096] ).

Allowable Subject Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968.  The examiner can normally be reached on M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAKE COOK

Art Unit 3658



/Jake Cook/Primary Examiner, Art Unit 3658